SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 26, 2016 NUMEREX CORP. (Exact Name of Issuer as Specified in Charter) Pennsylvania 0-22920 11-2948749 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 400 Interstate North Parkway Suite 1350 Atlanta, Georgia (Address of principal executive offices) (Zip code) (770) 693-5950 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the ExchangeAct (17 CFR 240.13e-4(c)) Item5.07Submission of Matters to a Vote of Security Holders. The following is a brief description of the matters voted on at the Annual Meeting, which are more fully described in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on June 9, 2016, and a statement of the number of votes cast for, withheld and against and the number of abstentions and broker non-votes with respect to each matter. 1.The following nominees were each elected to serve on the Company’s board of directors by the votes indicated below: Nominee For Withheld Broker Non-Votes Tony G. Holcombe Brian Igoe Sherrie G. McAvoy Stratton J. Nicolaides Jerry A. Rose Andrew J. Ryan Eric Singer Marc Zionts 2.The proposal to ratify the selection and appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the current fiscal year was approved and received the following votes: No. of Votes For Against Abstain No other matters were submitted for shareholder action at the Annual Meeting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NUMEREX CORP. Date: August 1, 2016 /s/ Kenneth Gayron Kenneth Gayron Chief Financial Officer
